This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,485

 5 DAVID ABEYTA

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 William A. O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
 1   {1}   Defendant David Abeyta appeals from the district court’s order denying his

 2 request for presentence confinement credit, entered on February 18, 2016. [RP 72; see

 3 also DS 2] In this Court’s notice of proposed disposition, we proposed to summarily

 4 affirm, based on Defendant’s argument that he is entitled to presentence confinement

 5 credit for time when he was being erroneously held by the Metropolitan Detention

 6 Center (MDC) due to a delay in processing a nolle prosequi, because there did not

 7 appear to be any evidence that Defendant was actually serving any incarceration or

 8 confinement due to the delay in the processing of the nolle prosequi since he was,

 9 instead, serving time on a different, unrelated charge. Defendant filed a memorandum

10 in opposition (MIO), which we have duly considered. Remaining unpersuaded, we

11 affirm.

12   {2}   In his memorandum in opposition, regarding his argument pertaining to the

13 delayed processing of the nolle prosequi, Defendant raises no new evidence, facts,

14 arguments, or issues that are not otherwise addressed by this Court’s notice of

15 proposed disposition. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754,

16 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the

17 burden is on the party opposing the proposed disposition to clearly point out errors in

18 fact or law.”); State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d
2
 1 1003 (stating that a party responding to a summary calendar notice must come forward

 2 and specifically point out errors of law and fact, and the repetition of earlier arguments

 3 does not fulfill this requirement), superseded by statute on other grounds as stated in

 4 State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. We therefore refer Defendant

 5 to our analysis in our notice of proposed disposition. [See CN 3–6]

 6   {3}   Instead, Defendant argues that he should be entitled to credit for the time when

 7 he was held in MDC between when he was arraigned on September 2, 2014 until he

 8 posted bond on November 11, 2014. [See MIO 1–3] We have reviewed the record, and

 9 it appears that Defendant was, in fact, given credit for such time. In the State’s

10 response to Defendant’s motion to award presentence confinement time, the State

11 contends that Defendant was entitled to the time from March 2, 2014 through April

12 16, 2014 for being in custody on the charges in the present case until the nolle

13 prosequi was filed by the State in the metropolitan case; from September 2, 2014

14 through November 11, 2014 for the time between his arraignment and when he posted

15 bond; and from October 29, 2015 to December 22, 2015 for time when he was

16 incarcerated for the charge. [RP 65 (¶ 1); see also RP 39] The State concluded that the

17 total for all of that time is 169 days. [RP 66 (¶ 2)] Although the district court denied

18 Defendant’s request for presentence confinement based on his argument regarding the


                                               3
 1 delayed processing of the nolle prosequi [RP 72], in its judgment and sentence [RP

 2 74], the district court awarded Defendant 169 days of presentence confinement credit

 3 [RP 78]. Thus, with regard to Defendant’s request in his memorandum in opposition

 4 that he be awarded presentence confinement credit for the time from arraignment

 5 through the time when he posted bond [see MIO 4], such request has already been

 6 granted.

 7   {4}   Accordingly, for the reasons stated in our notice of proposed disposition and

 8 herein, we affirm.

 9   {5}   IT IS SO ORDERED.




10                                               ______________________________
11                                               MICHAEL E. VIGIL, Chief Judge


12 WE CONCUR:



13 ___________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 ___________________________________
16 STEPHEN G. FRENCH, Judge

                                             4